      Case 1:20-cv-00065-JAP-SMV Document 37 Filed 04/22/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

JAMES GRASS,

       Plaintiff,

v.                                                                     No. 20-cv-0065 JAP/SMV

ANDREW SAUL,
Commissioner of the Social Security Administration,

       Defendant.

                    AMENDED ORDER SETTING BRIEFING SCHEDULE

       THIS MATTER is before the Court on Plaintiff’s show-cause response, filed on April 20,

2021. [Doc. 36]. Plaintiff reports that he failed to file his Motion to Reverse or Remand because

he did not receive the original Order Setting Briefing Schedule. Id. at 1. His request for a hearing

is DENIED. His request for an extension of the briefing schedule is GRANTED; no further

extensions will be granted in this case. IT IS HEREBY ORDERED that:

       (1)     Plaintiff must file a Motion to Reverse or Remand Administrative Agency Decision
               with Supporting Memorandum no later than May 24, 2021;

       (2)     Defendant must file a Response no later than July 6, 2021;

       (3)     Plaintiff may file a Reply no later than August 2, 2021;

       (4)     All supporting memoranda filed pursuant to this Order must cite the transcript or
               record by page number in support of assertions of fact and must cite authority in
               support of propositions of law; and

       (5)     All requests for extensions of time altering the deadlines set in this Order must be
               made through a motion to the Court. If the parties concur in seeking an extension
               of time, they shall submit a stipulated proposed order for Court approval.

       IT IS SO ORDERED.
                                                     ____________________________________
                                                     STEPHAN M. VIDMAR
                                                     United States Magistrate Judge
